Citation Nr: 1629109	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Houston, Texas Department of Veterans' Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing in San Antonio, Texas before the undersigned Veterans Law Judge (Travel Board hearing) in June 2016.  A transcript of that hearing has been associated with the claims file.  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although a VA examination was provided in October 2012, the Board finds the examination opinion is inadequate, as the examiner failed to consider relevant evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Specifically, the examiner did not consider the Veteran's lay statements of a continuity of tinnitus, also reported as a ringing in the ears, since his discharge from active service.  See August 2013 Notice of Disagreement and June 2016 Travel Board hearing testimony.  In addition, the Veteran testified in the June 2016 Travel Board hearing that he was exposed to noise from aircraft without hearing protection.  

Finally, the Board observes that the October 2012 VA examiner did not consider the conversion of the hearing thresholds in the service entrance examination and service separation examination from American Standards Association (ASA) units to International Standard Organization-American National Standards Institute (ISO/ANSI) units.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the ASA and since November 1, 1967, those standards have been set by the ISO/ANSI.  As the Veteran's service entrance examination was conducted in October 1961 and the service separation examination was performed in March 1965, the hearing thresholds from both examinations need to be converted from ASA to ISO/ANSI units before a VA examiner can properly consider all the evidence in forming an opinion with respect to the etiology of the Veteran's hearing loss.  Therefore, the Board remands the claims for service connection for bilateral hearing loss and tinnitus for a new VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination of his bilateral hearing loss and tinnitus.  The AOJ should attempt to schedule the Veteran for an examination at the VA Medical Center (VAMC) closest to his home.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  The examiner is asked to specifically consider the following:

(i).  The service treatment records (STRs).  NOTE:  The Veteran's service entrance examination was conducted in October 1961 and the service separation examination was performed in March 1965 and therefore, the hearing thresholds from both examinations need to be converted from ASA to ISO/ANSI units for the VA examiner consider.  If the examiner finds that this conversation is not necessary, he/she should explain the reason the conversation is not necessary.

The examiner should discuss the importance/meaning of any noted shift in hearing thresholds between the October 1961 and March 1965 examinations.

(ii).  The Veteran's lay statements regarding noise exposure in-service, considering his military occupational specialty (MOS) was that of a fuel specialist in the Air Force, and symptoms of hearing loss and tinnitus; especially his lay statements of having ringing in his ears since he left the Air Force.  See August 2013 Notice of Disagreement and June 2016 Travel Board hearing.  

Please note:  the Veteran is competent to attest to any lay observable symptoms and past treatment, including any continuity of symptoms since his active service.  

All tests for bilateral hearing loss should be performed to determine his current diagnoses.  NOTE:  Audiology examinations should be performed by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

The examiner is then asked to answer the following:  

(a).  Does the Veteran have a current bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 and/or a current tinnitus disability?  

(b).  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include exposure to excessive noise/acoustic trauma.  

(c).  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed tinnitus was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include exposure to excessive noise/acoustic trauma.  

It is most essential the examiner provide explanatory rationale for his opinion on this determinative issue, including citing to specific evidence in the file to support any conclusions.  

2.  Ensure the examiner's opinions are responsive to the determinative issues of etiology at issue in this appeal.  

3.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




